Citation Nr: 0635871	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  03-17 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from December 1943 
to April 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.

A motion to advance this case on the Board's docket was 
granted by the Board for good cause in May 2005.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The veteran's right knee disability was manifested by pain 
and limitation of flexion to 85 degrees.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 30 
percent for a service-connected right knee disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
increased evaluation for a right knee disability, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to a post-
remand re-adjudication of the veteran's claim, June 2004 and 
August 2005 letters satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although notice was 
not provided to the veteran prior to the initial adjudication 
of this claim informing him that a disability rating and an 
effective date would be assigned should the claim of service 
connection be granted, the Board finds that the veteran has 
not been prejudiced.  "In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  The letters also requested that the veteran 
provide any evidence in his possession that pertained to this 
claim.  38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman, 19 
Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994). 

Service connection was granted for a right knee disability by 
a September 1946 rating decision, and a 10 percent evaluation 
was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5260, 
effective April 23, 1946.  By a September 1958 rating 
decision, a 30 percent evaluation was assigned under 
Diagnostic Code 5260, effective July 3, 1958.  By October 
1979 and December 2002 rating decisions, the RO denied an 
increased evaluation for the veteran's service-connected 
right knee disability.  The veteran appealed the December 
2002 rating decision.

Service medical and other VA medical records noted an 
inservice shell fragment wound of the right thigh that 
resulted in a right femur fracture and subsequent partial 
right knee ankylosis.

In a June 2001 VA medical record, the veteran reported right 
knee pain.  In a December 2002 VA record, the veteran 
reported right knee pain.  The assessments included right 
knee degenerative joint disease.

A December 2002 VA joints examination was conducted.  The 
veteran reported tenderness and pain on the right side of his 
knee and knee stiffness.  The veteran stated that his knee 
pain had worsened over the past five years, but that he took 
no medications.  Upon examination, the knee joint was 
slightly swollen with effusion, and there was crepitation on 
movement and tenderness on the lateral side.  Flexion was to 
65 degrees and extension was to 10 degrees, both with 
complaints of pain.  X-rays revealed a metallic fragment near 
the posteromedial side of the right knee joint, most likely 
in soft tissue, and mild degenerative arthritis.  

A February 2003 private medical record indicated x-rays 
showed minimal osteoarthritis of the right knee, otherwise a 
normal right tibia/fibula. 

In an August 2003 VA medical record, the veteran reported 
right knee pain.  In a March 2004 VA record, the veteran 
reported right knee pain.  In a November 2004 VA record, the 
veteran reported right knee pain for which he took aspirin.  
The assessments included traumatic arthritis right knee and 
osteoarthritis.  

In a November 2004 lay statement, the veteran noted that his 
knee pain kept him from getting good rest and had worsened.  

In a January 2006 VA record, the veteran reported sharp, 
aching right knee pain of 5/10.  The pain was constant with 
variable intensity.  Pain was also caused by movement, 
exercise, and activity, was relieved by prescription drugs, 
and caused sleep disturbances and limited the veteran's 
activities.  

A January 2006 VA joints examination was conducted.  The 
veteran reported aching right knee pain that radiated into 
his right great toe, unchanged since the original injury.  
The veteran reported knee pain and stiffness.  The veteran 
reported he was unable to fully flex his right knee, had 
worsening pain over the past few years, additional loss of 
range of knee motion, used assistive aids to walk, and was 
unable to stand for more than a few minutes or walk 1 mile.  
The veteran reported no give-way, instability, weakness, 
dislocation, subluxation, locking, effusion, or flare-ups.  
In addition, the veteran reported that his right knee pain 
moderately affected his ability to complete the following 
daily activities:  chores, shopping, exercise, sports, 
recreation, traveling, bathing, and dressing.  The pain 
mildly affected his ability to groom and attend to his toilet 
needs and did not affect his ability to feed himself.  

Upon examination, there was an antalgic gait.  There was 
right knee flexion to 85 degrees, with pain at 85 degrees, 
and extension to 20 degrees.  There was no additional 
limitation of motion upon repetitive use.  The examiner found 
no joint ankylosis, crepitation, clicks, snaps, grinding, 
instability, patellar or meniscus abnormality, weakened 
movement, excess fatigability, or incoordination.  The 
veteran grimaced at the end range of right knee flexion, but 
ambulated without pain.  There was no muscle atrophy, skin 
changes indicating disuse, or muscle or nerve damage.  X-rays 
from December 2002 indicated right knee postsurgical changes 
and narrowing of the joint space, but no joint effusion.  A 
current electromyography study showed no abnormality.  The 
examiner stated the fragment wound residuals involved only 
the joint structure and a well-healed scar.  The examiner 
opined the veteran could work in a position without excessive 
walking, standing, lifting, crawling, or stooping.  

A February 2006 VA muscle examination was conducted.  The 
veteran reported right knee pain, but no uncertainty of 
movement, fatigability, weakness, or decreased coordination.  
The examiner noted the veteran ambulated without pain.  The 
examiner found partial ankylosis, and no loss of the deep 
fascia or muscle substance, atrophy, intermuscular scarring, 
or residuals of nerve or tendon damage.  Muscle function was 
normal in terms of comfort, endurance, and strength 
sufficient to perform the activities of daily living.  The 
residuals of bone damage included a healed fracture of the 
distal 1/3 of the right femur.  

The veteran's right knee disability is currently assigned a 
30 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260, which contemplates limitation of leg flexion to 15 
degrees.  This is the highest evaluation possible.  
Accordingly, an increased evaluation is not warranted under 
Diagnostic Code 5260.  

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  For limitation of leg extension, a 10 percent 
evaluation is assigned for extension limited to 10 degrees; a 
20 percent evaluation is assigned for extension limited to 15 
degrees; a 30 percent evaluation is assigned for extension 
limited to 20 degrees; a 40 percent evaluation is assigned 
for extension limited to 30 degrees; and a 50 percent 
evaluation is assigned for extension limited to 45.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2006).  The objective 
medical evidence of record shows leg extension to 10 and 20 
degrees.  Accordingly, an evaluation in excess of 30 percent 
is not warranted under Diagnostic Code 5261.  

For ankylosis of the knee, a 30 percent evaluation is 
assigned for ankylosis of a favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 
degrees; a 40 percent rating is assigned for ankylosis in 
flexion between 10 and 20 degrees; a 50 percent rating is 
assigned for ankylosis of the knee in flexion between 20 and 
45 degrees; and a 60 percent rating is assigned for extremely 
unfavorable ankylosis of the knee, in flexion at an angle of 
45 degrees of more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2006).  Although the February 2006 VA examiner noted partial 
right knee ankylosis, the January 2006 VA examiner found no 
joint ankylosis.  Moreover, the other objective medical 
evidence of record noted limited range of knee motion, but 
not ankylosis.  Accordingly, an increased evaluation is not 
warranted under Diagnostic Code 5256.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  
As noted above, an evaluation in excess of 30 percent is not 
warranted under the diagnostic codes for limitation of leg 
flexion or extension.  Accordingly, an increased evaluation 
is not warranted under Diagnostic Code 5003.

In addition, the objective medical evidence of record does 
not show recurrent subluxation or lateral instability, 
dislocation or removal of the semilunar cartilage, nonunion 
or malunion of the tibia and fibula, or genu recurvatum.  
38 C.F.R. § 4.71a, Diagnostic Code 5257, 5258, 5259, 5262, 
5263 (2006).  Accordingly, a schedular evaluation in excess 
of 30 percent is not warranted for the veteran's service-
connected right knee disability.

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 30 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include:  weakness, fatigability, lack of coordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2006).  The veteran consistently 
reported right knee pain.  The December 2002 VA examiner 
found right knee swelling and effusion.  At the January 2006 
VA examination, the veteran reported using assistive aids to 
walk, and reported that his knee pain moderately affected 
many activities of daily living, and that that he was unable 
to stand for more than a few minutes or walk one mile.  But 
the veteran also reported no right knee give-way, 
instability, weakness, dislocation, subluxation, locking, 
effusion, or flare-ups.  Moreover, the VA examiner found no 
weakened movement, excess fatigability, incoordination, 
additional limitation of motion upon repetitive use, muscle 
atrophy, or skin changes indicating disuse.  The examiner 
also noted that although the veteran grimaced at the end 
range of flexion, he ambulated without pain.  See also 
Johnston v. Brown, 10 Vet. App. 80 (1997).  Accordingly, an 
increased evaluation on this basis is not warranted.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, there is no evidence of an exceptional disability 
picture.  The veteran has not required hospitalization and 
marked interference of employment has not been shown due to 
the right knee disability.  Accordingly, the RO's decision to 
not refer this claim for consideration of an extraschedular 
evaluation was appropriate.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for a service-connected right knee 
disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


